DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1, 7, 8 and 14; and added new claims 15-20 in the amendment filed on 6/15/2022. Claims 1-20 are currently pending in the present application.
 Terminal Disclaimer
The terminal disclaimer filed on 6/15/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments filed on 6/15/2022 with respect to claims 1-20 have been fully considered and are persuasive. The rejections of the claims have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After conducting different searches in PE2E - SEARCH, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the limitations of (in combination withal other features in the claim):
“the generating generates a second query having a second range less than the first range based upon the first query causing the query system to identify the maximum number of records deliverable by the query system;
combining records identified by the plurality of queries into combined records, wherein the combining combines records identified by the first query based upon the first query causing the query system to identify less than the maximum number of records deliverable by the query system, and wherein the combining does not combine records identified by the first query and combines records identified by the second query based upon the second query causing the query system to identify less than the maximum number of records deliverable by the query system; and
transmitting the combined records as a response to the initial query”, as recited in the independent claims 1, 8 and 15.

The dependent claims, bring definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        6/22/2022